DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see arguments, filed 11/12/2021, with respect to the rejection of claims 1-19 have been fully considered and are persuasive.  The rejection of claims 1-19 has been withdrawn. 
The following is an examiner’s statement of reasons for allowance: 
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A chip component comprising: a substrate that has a first surface and a second surface on a side opposite to the first surface; a plurality of wall portions that are formed on a side of the first surface by using a part of the substrate, that have one end portion and one other end portion, and that are formed of a plurality of pillar units; a support portion that is formed around the wall portions by using a part of the substrate and that is connected to at least one of the end portion and the other end portion of the wall portions; and a capacitor portion formed by following a surface of the wall portions, wherein each of the pillar units includes a central portion and three convex portions that extend from the central portion in three mutually different directions in a plan view, and each of the wall portions has a first end and a second end joined to the support portion in a longitudinal direction of each wall portion, and is formed by a physical connection between adjoining convex portions of the pillar units, and the plurality of pillar units are continuously physically connected from the first end of each wall portion to the second end of each wall portion.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “each of the wall portions has a first end and a second end joined to the support portion in a longitudinal direction of each wall portion, and is formed by a physical connection between adjoining convex portions of the pillar units, and the plurality of pillar units are continuously physically connected from the first end of each wall portion to the second end of each wall portion” in combination with the other claim limitations. 

Cited Prior Art
VOIRON (US 2017/0104057) teaches relevant art in Fig. 1-2.
TANO (US 2009/0310278) teaches relevant art in [0013-0014].
LIM et al (US 2017/0330688) teaches relevant art in Fig. 2.
WATANABE et al (US 2017/0309404) teaches relevant art in Fig. 1.
NAKAO (US 2016/0268273) teaches relevant art in Fig. 1.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848